NOT DESIGNATED FOR PUBLICATION


                 IN THE SUPREME COURT OF THE STATE OF KANSAS

                                              No. 114,562

              In the Matter of the Care and Treatment of DONALD E. RAMAGE.


                                    MEMORANDUM OPINION



        Review of the judgment of the Court of Appeals in 53 Kan. App. 2d 209, 387 P.3d 853 (2016).
Appeal from Sedgwick District Court; JOSEPH BRIBIESCA, judge. Opinion filed December 22, 2017.
Petition for review improvidently granted.


        Sam S. Kepfield, of Hutchinson, argued the cause and was on the brief for appellant.


        Dwight R. Carswell, assistant solicitor general, argued the cause, and Derek Schmidt, attorney
general, was with him on the briefs for appellee.


        PER CURIAM: We determine that the petition for review in this case was
improvidently granted. This decision is identical in effect to a denial of the petition for
review in the first instance, and a "'denial of a petition for review imports no opinion on
the merits of the case.'" State v. Eisenhour, 305 Kan. 409, 411, 384 P.3d 426 (2016)
(quoting Supreme Court Rule 8.03[g] [2017 Kan. S. Ct. R. 56]).


        Petition for review improvidently granted.